EXHIBIT 10.2

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of December 14, 2006, made by TAG ENTERTAINMENT
CORP. (the ‘‘Parent Borrower’’) located at 1333 Second Street. Suite 240, Santa
Monica, CA 90401 (the ‘‘Parent Office’’) and TAG ENTERTAINMENT USA (the
‘‘Subsidiary Borrower’’, and together with the Parent Borrower, the
‘‘Borrowers’’, each a ‘‘Borrower’’) located at 1333 Second Street, Suite 240,
Santa Monica, CA 90401 (the ‘‘Subsidiary Office’’) and to
                                                        (the ‘‘Secured Party’’)
having an address at
                                                                        .

RECITALS

A. The Secured Party has agreed to make a term loan to the Borrowers (the
‘‘Loan’’).

B. To evidence the Loan, each Borrower has executed and delivered in favor of
the Secured Party that certain promissory note (the ‘‘Note’’) of even date
herewith.

C. The execution and delivery of this Agreement by each Borrower is a condition
precedent to the Secured Party’s obligations under the Note.

THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Borrower hereby agrees with the Secured Party, as follows:

1. Defined Terms.    As used in this Agreement terms defined in the Note shall
have their defined meanings when used herein and the following terms shall have
the following meanings:

‘‘Agreement’’ means this Agreement, as the same, from time to time, may be
amended, restated, replaced, extended, supplemented or otherwise modified.

‘‘Accounts’’ means all ‘‘accounts’’ as defined in Article 9 of the UCC.

‘‘Business Day’’ means any day except Saturday, Sunday and any day that is a
federal legal holiday or a day on which banking institutions in the State of New
York or State of California are authorized or required by law or other
governmental action to close.

‘‘Collateral’’ has the meaning assigned to such term in Section 2.

‘‘GAAP’’ means U.S. generally accepted accounting principles.

‘‘Instruments’’ means all ‘‘instruments’’ as defined in Article 9 of the UCC.

‘‘Lien’’ means any mortgage, pledge, assignment, hypothecation, security
interest, encumbrance, lien, charge or deposit arrangement or other arrangement
having the practical effect of the foregoing and shall include the interest of a
vendor or lessor under any conditional sale agreement, capitalized lease or
other title retention agreement.

‘‘Loan Documents’’ means, collectively, the Note, this Agreement, and each
Control Agreement.

‘‘Obligations’’ as defined in Section 2 of this Agreement.

‘‘Permitted Liens’’ means Liens for taxes, assessments or governmental charges
not delinquent or being contested in good faith and by appropriate proceedings
and for which adequate reserves in accordance with GAAP are maintained on the
books of either Borrower or any of its subsidiaries, Liens arising out of
deposits in connection with workers’ compensation, unemployment insurance, old
age pensions or other social security or retirement benefits legislation,
deposits or pledges to secure bids, tenders, contracts (other than contracts for
the payment of money), leases, statutory obligations, surety and appeal bonds,
and other obligations of like nature arising in the ordinary course of business
of either Borrower or any of its subsidiaries, Liens imposed by law, such as
mechanics’, workers’, materialmens’, carriers’ or other


--------------------------------------------------------------------------------


like liens arising in the ordinary course of business of either Borrower or any
of its subsidiaries which secure the payment of obligations which are not past
due or which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP are
maintained on the books of either Borrower or any of its subsidiaries, Liens
existing on the date hereof, purchase money security interests or Liens for the
purchase of fixed assets to be used in the business of either Borrower or any of
its subsidiaries, securing solely the fixed assets so purchased and the proceeds
thereof, capitalized leases which do not violate any provision of the Purchase
Agreement, Liens of commercial depository institutions, arising in the ordinary
course of business, constituting a statutory or common law right of setoff
against amounts on deposit with such institution, rights of way, zoning
restrictions, easements and similar encumbrances affecting either Borrower’s or
any of its subsidiaries’ real property which do not materially interfere with
the use of such property, and Liens arising in the ordinary course of business
that do not materially adversely Affect either Borrower’s use of its respective
assets or properties..

‘‘Proceeds’’ means all ‘‘proceeds’’ as such term is defined in Section
9-102(a)(64) of the UCC on the date hereof.

‘‘Purchase Agreement’’ means the Purchase Agreement, dated as of December 14,
2006, among the Parent Borrower, the Subsidiary Borrower and the Secured Party,
as the same may be amended, supplemented or otherwise modified from time to
time.

‘‘UCC’’ means the Uniform Commercial Code from time to time in effect in the
State of New York.

2. Grant of Security Interest; Notice of Payment and Payments with respect to
Collateral.

(a) Each Borrower hereby pledges, assigns, hypothecates, delivers and sets over
to the Secured Party a lien on and security interest in all right, title and
interest in, to and under all Accounts of such Borrower, and all contract rights
and proceeds therefrom with respect to an agreement to be executed between
Gaiam, Inc. and Parent Borrower (or any affiliate of Parent Borrower)
(collectively the ‘‘Collateral’’) and all books, instruments, certificates,
records, ledger cards, files, correspondence, customer lists and other
documents, and all computer software, computer printouts, tapes, disks and
related data processing software and similar items, in each case that at any
time represent, cover or otherwise evidence, or contain information relating to,
any of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon, as collateral security for the due and
punctual payment and performance of all obligations and liabilities, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, arising under, out of or in connection with the
Note, this Agreement or any other Loan Document (each of the foregoing
obligations being collectively referred to as the ‘‘Obligations’’).

(b) Each Borrower will notify Lender, within one (1) business day of receipt, of
any payment in respect of Collateral which is equal to or greater than $50,000
provided that if Borrowers receive a payment or payments in respect of
Collateral which is, or are in the aggregate, less than $50,000, Borrowers shall
not be required to provide the notice required by this Section 2, until such
time that the aggregate amount of payments in respect of Collateral is equal to
or greater than $50,000.

(c) Borrowers shall make payment to Lender of any amounts received in respect of
Collateral which are then due and owing to Lender pursuant to this Agreement
with five (5) Business Days of such funds becoming good clear funds.

3. Representations and Warranties.    In order to induce the Secured Party to
make the Loan, each Borrower represents and warrants to the Secured Party as
follows:

(a) Each Borrower is the sole legal, record and beneficial owner of, and has
good and marketable title to, its respective Collateral, subject to no Lien,
except the Lien created by this Agreement and Permitted Liens.

2


--------------------------------------------------------------------------------


(b)    (i) The Parent Borrower is a corporation duly organized and validly
existing under the laws of the State of Delaware (the ‘‘Parent Jurisdiction’’)
and its principal place of business and the place where records concerning its
respective Collateral are kept is, and has for the preceding four months been,
the Parent Office. The Parent Borrower’s Federal Employer Identification Number
is                                . The Parent Borrower’s exact legal name as it
appears on its certificate of incorporation is as set forth in the preamble to
this Agreement. (ii) The Subsidiary Borrower is a corporation duly organized and
validly existing under the laws of the State of California (the ‘‘Subsidiary
Jurisdiction’’) and its principal place of business and the place where records
concerning its respective Collateral are kept is, and has for the preceding four
months been, the Subsidiary Office. The Subsidiary Borrower’s Federal Employer
Identification Number is                                        . The Subsidiary
Borrower’s exact legal name as it appears on its certificate of incorporation is
as set forth in the preamble to this Agreement.

(c)    Each Borrower has the legal right to execute, deliver and perform this
Agreement and to create a security interest in its respective Collateral
pursuant to this Agreement.

(d)    This Agreement is effective to create a legal, valid and enforceable
perfected Lien on the Collateral, subject to no prior Lien or to any agreement
purporting to grant to any third party a security interest in the property or
assets of either Borrower which would include the Collateral (other than
Permitted Liens).

(e)    Except as set forth on Schedule 3(f), no security agreements or any other
Lien instruments have been executed and delivered, and no financing statements
or any other notice of any Lien have been filed in any jurisdiction, granting or
purporting to grant a security interest in or creating or purporting to create a
Lien on the Collateral to any party other than the Secured Party.

(f)    No consent, license, approval or authorization of, exemption by, or
registration, filing (other than the filing of the uniform commercial code
financing statements contemplated hereby), or declaration with, any governmental
authority and no consent of any other Person is required in connection with the
execution, delivery or performance of any Loan Document.

(g)    The execution, delivery and performance of this Agreement or any other
Loan Document does not conflict with or result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in a
violation of any provision of any applicable Legal Requirement, or of any bond,
note, indenture, mortgage, deed of trust, contract, agreement, lease or other
undertaking to which either Borrower is a party or which purports to be binding
upon such Borrower and will not result in the creation or imposition of any
Lien, on any of the assets of such Borrower, except as contemplated by this
Agreement.

(h)    There is no suit, action, proceeding, arbitration, investigation or
inquiry pending or, to the knowledge of either Borrower, threatened against
either Borrower with respect to this Agreement or any other Transaction Document
or the transactions contemplated by this Agreement or which, if adversely
determined, would either impair such Borrower’s ability to consummate the
transactions contemplated hereby or materially adversely impact such Borrower.

(i)    Neither Borrower maintains any Deposit Account, other than the Deposit
Accounts set forth on Schedule 3(j) attached hereto.

[spacer.gif] [spacer.gif] [spacer.gif] 4.  Covenants.    Each Borrower hereby
covenants and agrees as follows:

(a)    After an Event of Default, any payment or payments in respect of the
Collateral shall be paid directly to the Secured Party to be held by the Secured
Party, subject to the terms hereof, as additional collateral for the
Obligations. If, notwithstanding the foregoing, either Borrower shall receive
any payment or payments in respect of the Collateral, such Borrower shall accept
the same as the agent of the Secured Party, hold the same in trust for the
Secured Party (segregated from other funds of such Borrower) and turn over the
same forthwith to the Secured Party in the exact form received, to be held by
the Secured Party, subject to the terms hereof, as additional collateral
security for the Obligations.

3


--------------------------------------------------------------------------------


(b)    Without the prior written consent of the Secured Party, neither Borrower
will (i) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Collateral, or (ii) create, incur or permit to exist
any Lien or option in favor of, or any claim of any Person with respect to, any
of the Collateral, or any interest therein, except for the Lien provided for by
this Agreement. Each Borrower, jointly and severally, will defend the right,
title and interest of the Secured Party in and to the Collateral against the
claims and demands of all Persons whomsoever.

(c)    At any time and from time to time, and at the sole expense of the
Borrowers, each Borrower will promptly and duly execute and deliver such further
instruments and documents, and take such further actions as the Secured Party
may reasonably request, for the purposes of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any promissory note, other Instrument, such note, Instrument
shall be immediately delivered to the Secured Party, duly endorsed in a manner
satisfactory to the Secured Party, to be held as Collateral pursuant to this
Agreement.

(d)    The Borrowers, jointly and severally, agree to pay, and to save the
Secured Party harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(e)    (i) The Parent Borrower will not change its state of incorporation from
the Parent Jurisdiction or its principal place of business or remove the records
concerning the Collateral from the Parent Office without the express prior
written consent of the Secured Party. (ii) The Subsidiary Borrower will not
change its state of incorporation from the Subsidiary Jurisdiction or its
principal place of business or remove the records concerning the Collateral from
the Subsidiary Office without the express prior written consent of the Secured
Party

(f)    Neither Borrower will, without the Secured Party’s prior written consent
(which consent shall not be unreasonably withheld), grant any extension of the
time of payment of any Account, compromise, compound or settle the same for less
than the full amount thereof, release, wholly or partly, or allow any credit or
discount whatsoever thereon, except that so long as no Event of Default has
occurred and is continuing it may grant extensions, credits, discounts,
releases, compromises or settlements granted or made in the ordinary course of
business and consistent with its current practices

(g)    Each Borrower will continue to collect all amounts due or to become due
to it under all Accounts, and diligently exercise each material right it may
have thereunder, in each case at its own cost and expense, and in connection
with such collections and exercise, it shall, upon the occurrence and during the
continuance of an Event of Default, take such action as it or the Secured Party
may reasonably deem necessary. Notwithstanding the foregoing, the Secured Party
shall have the right at any time after the occurrence and during the continuance
of an Event of Default to notify, or require either Borrower to notify, any
account debtor with respect to any such Account of the Secured Party’s security
interest therein, and in addition, at any time during the continuation of an
Event of Default, the Secured Party may: direct such account debtor to make
payment of all amounts due or to become due to such Borrower thereunder directly
to the Secured Party, and enforce, at the cost and expense of such Borrower,
collection thereof and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Borrower would be
able to have done.

(h)    During normal business hours, the Secured Party and such Persons as the
Secured Party may designate shall, as often as reasonably requested, have the
right, at the cost and expense of the Borrowers, to inspect all of its records
relating to the Collateral (and to make extracts and copies from such records),
to discuss its affairs with its officers and independent accountants and to
verify under reasonable procedures the validity, amount, quality, quantity,
value, condition and

4


--------------------------------------------------------------------------------


status of, or any other matter relating to, the Collateral, by contacting
account debtors, contract parties or other obligors thereon or any third Person
possessing such Collateral for the purpose of making such a verification.

(i)    Neither Borrower will maintain any deposit account (other than the
deposit accounts disclosed in writing to Secured Party) without the prior
written consent of the Secured Party.

5.    Rights of the Secured Party.    After the occurrence and during the
continuance of an Event of Default, and whether or not the Secured Party
declares the Note due and payable or pursues any other relief or remedy
available to the Secured Party under any Loan Document, the Secured Party, or
its nominee or nominees shall forthwith, without further action on the part of
any Person, have the sole and exclusive right to exercise all rights and powers
of ownership with respect to the Collateral and shall exercise such rights and
powers in such manner as the Secured Party, in its sole and absolute discretion,
deems appropriate.

6.    Limitation and Duties Regarding Collateral.    The Secured Party’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Secured Party deals with similar
property for its own account. Neither the Secured Party nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Borrowers or otherwise. The rights of the Secured Party
hereunder shall not be conditioned or contingent upon the pursuit by the Secured
Party of any right or remedy against any Person which may be or become liable in
respect of all or any part of the Obligations or against any Person which may be
or become liable in respect of all or any part of the Obligations or against any
collateral security therefor, guarantee therefore or right of offset with
respect thereto. The Secured Party shall not be liable for any failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so, nor shall the Secured Party be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Borrowers or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.

7.    Powers Coupled with an Interest.    All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.

8.    Power of Attorney.    Each Borrower hereby irrevocably constitutes and
appoints the Secured Party and any officer or agent thereof, with full power of
substitution, as such Borrower’s true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Borrower and in
the name of such Borrower or in his own name, from time to time in the Secured
Party’s discretion, for the purpose of carrying out the terms of this Agreement
and to take any and all appropriate action and to execute any and all documents
and instruments which may be necessary or desirable to accomplish the purposes
of this Agreement. Each Borrower hereby ratifies all that such attorneys shall
lawfully do or cause to be done by virtue of this power. This power is a power
coupled with an interest and shall be irrevocable. The Secured Party covenants
with each Borrower that it will not exercise the powers herein granted except
upon the occurrence or continuance of an Event of Default. The powers conferred
on the Secured Party under this paragraph are solely to protect its interests in
the Collateral and shall not impose any duty upon the Secured Party to exercise
any such powers. The Secured Party shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers and neither it nor
any of its officers, directors, employees or agents shall be responsible to each
Borrower for any act or failure to act, except for its own gross negligence or
willful misconduct.

9.    Further Assurances.    Each Borrower further agrees that, at any time and
from time to time, upon written request of the Secured Party, such Borrower will
execute and deliver such further documents and do such further acts and things
as the Secured Party may reasonably request in order to effect the purposes of
this Agreement, including, without limitation, the pledging of any note or other
instrument evidencing any of the Collateral and the filing of any financing or
continuation statement without the signature of such Borrower.

5


--------------------------------------------------------------------------------


10.    Severability.    Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.    Paragraph Headings.    The paragraph headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

12.    No Waiver; Cumulative Remedies; Multiple Security.    The Secured Party
shall not, by any act (except by a written instrument pursuant to paragraph 13
hereof), be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Event of Default or in any breach of any of the terms and
conditions hereof. No failure to exercise, nor any delay in exercising, on the
part of the Secured Party, any right, power or privilege hereunder shall operate
as a waiver thereof. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Secured Party
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law. Each Borrower agrees that if the Secured Party shall
be prosecuting one or more actions against the Collateral or against any
collateral other than the Collateral, which collateral directly or indirectly
secures the Obligations, or if the Secured Party shall have obtained a judgment
against such collateral, then the Secured Party may commence or continue any
action and exercise its other rights and remedies granted in this Agreement
against all or any part of the Collateral and such Borrower waives any
objections to such commencement, continuation or exercise, and waives any right
to seek to dismiss, stay, remove, transfer or consolidate either any action
under this Agreement or such other proceedings on such basis. Neither the
commencement nor continuation of any proceedings under this Agreement nor the
exercise of any other rights or remedies hereunder nor the recovery of any
judgment by the Secured Party in any such proceedings shall prejudice, limit, or
preclude the Secured Party’s right to commence or continue one or more
proceedings or obtain a judgment against any other collateral which directly or
indirectly secures the Obligations, and such Borrower expressly waives any
objections to the commencement of, continuation of, or entry of a judgment in
such other proceedings or exercise of any remedies in such proceedings based
upon any action or judgment connected to this Agreement, and such Borrower also
waives any right to seek to dismiss, stay, remove, transfer or consolidate
either such other proceedings or any action under this Agreement on such basis.

13.    Amendments; Successors and Assigns.    None of the terms or provisions of
this Agreement may be amended, supplemented or otherwise modified except by a
written instrument executed by each Borrower and the Secured Party, provided
that any provision of this Agreement may be waived by the Secured Party in a
letter or agreement executed by the Secured Party or by telex or facsimile
transmissions from the Secured Party in each case sent to each Borrower. This
Agreement shall be binding upon the successors and assigns of each Borrower and
shall inure to the benefit of the Secured Party and its successors and assigns.

14.    GOVERNING LAW.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH
BORROWER AND SECURED PARTY UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.

15.    Submission to Jurisdiction; Waivers.    Each Borrower hereby irrevocably
and unconditionally submits for itself and its property in any legal action or
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York sitting in New York County, the courts of the

6


--------------------------------------------------------------------------------


United States of America for the Southern District of New York, and appellate
courts from any thereof, consents that any such action or proceeding may be
brought in such courts, and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same, agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered mail (or any
substantially similar form of mail), postage prepaid, to the address for such
Borrower set forth on the first page of this Agreement or at such other address
of which the Secured Party shall have been notified pursuant to the Note, and
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction.

16.    WAIVER OF TRIAL BY JURY.    EACH BORROWER AND THE SECURED PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

17.    Indemnification.    Each Borrower, jointly and severally, hereby saves,
indemnifies and holds harmless the Secured Party from and against all expense,
loss or damage, including, without limitation, attorneys’ fees and expenses,
suffered by the Secured Party arising out of or in connection with this
Agreement and the granting of the security interest pursuant to this Agreement
and the enforcement thereof.

18.    Continuing Security Interest.    This Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
until payment and performance in full of the Obligations.

19.    Release.    The Secured Party agrees to release the Collateral following
the later to occur of the Maturity Date and the indefeasible payment in full of
the Note and the Obligations, and the performance by the Borrowers of all of its
other obligations and liabilities under the Loan Documents outstanding at the
time of such payment.

20.    Notices.    Any notice, demand or other communication which any party
hereto may be required, or may elect, to give to anyone interested hereunder
shall be sufficiently given if (a) deposited, postage prepaid, in a United
States mail box, stamped, registered or certified mail, return receipt
requested, addressed to such address listed in the preamble on the first page of
this Agreement, or (b) delivered personally at such address, except that the
notice requried by Section 2(b) hereof may be delivered by email to the Company
at saustin@tagentertainment.com with a copy to vdigioia@gdlawllp.com

21.    Execution.    This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, or all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.

[Signature Page Follows]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed on the date first set forth above.

[spacer.gif] TAG ENTERTAINMENT CORP.

[spacer.gif]
By:                                                                            

[spacer.gif]
Name:                                                                       
Title:                                                                           

[spacer.gif] TAG ENTERTAINMENT USA

[spacer.gif]
By:                                                                            

[spacer.gif]
Name:                                                                       
Title:                                                                           

[spacer.gif]
                                                                                 .

[spacer.gif]
By:                                                                            

[spacer.gif]
Name:                                                                       
Title:                                                                           

8


--------------------------------------------------------------------------------
